HAIRE, Judge.
In this review by certiorari of an award entered by the Industrial Commission, petitioner complains of an award entered by the Commission finding no permanent disability resulting from petitioner’s industrial injury. Although a reading of petitioner’s brief with its highly selective references to the hearing transcript would lead the Court to believe that the medical testimony compelled a finding of permanent disability caused by the industrial injury involved, .when the full transcript is read, the most that could be said in petitioner’s favor is that there was possibly a conflict in the medical testimony. On the whole, the medical testimony furnished an adequate evidentiary basis for the award entered by the Commission.
The award is affirmed.
JACOBSON, P. J., and EUBANK, J., concur.